DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application  17/169,150
Patent 10,944,933
1. A photoelectric conversion apparatus comprising: a plurality of pixels each including a photoelectric conversion unit, a transistor configured to process a signal charge generated in the photoelectric 

conversion unit, and 

an analog-to-digital conversion circuit; 


a first semiconductor substrate on which the photoelectric conversion units and the transistors of the plurality of pixels are two-dimensionally arranged; 

a second semiconductor substrate on which a plurality of circuit blocks is two- dimensionally arranged;

a bonding portion configured to electrically connect the first semiconductor substrate and the second semiconductor substrate; and 

a wiring arranged between the first semiconductor substrate and the bonding portion, the wiring being connected to the transistors of the plurality of pixels and 


a first semiconductor substrate on which the photoelectric conversion units and the transistors of the plurality of pixels are two-dimensionally arranged; 

a second semiconductor substrate on which a plurality of circuit blocks is two-dimensionally arranged; 

a bonding portion configured to electrically connect the first semiconductor substrate and the second semiconductor substrate; 

a wiring arranged between the first semiconductor substrate and the bonding portion, the wiring being connected to the transistors of the plurality of pixels and configured to supply a control signal to the transistors of the plurality of pixels; a 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,933. Although claims at issue are not identical, it is not patentably distinct because, the claim of the instant application is obvious variant of the corresponding one of US Patent No. 10,944,933. Furthermore, the scope of the claim 1 of the instant application is also met and encompassed by the corresponding one of the Patent No. 10,944,933.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. For ease of comparison, Examiner is furnishing claim 1 of instant application and Patent 10,944,933, in a tabular format included above. From the table it is easily ascertainable that claim 1 of the instant application is met and encompassed by the corresponding one of the Patent No. 10,944,933

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jenkin (US 2013/0308027).

Regarding claim 1, Jenkin discloses a photoelectric conversion apparatus (12, fig. 1) comprising: 
 	a plurality of pixels each including a photoelectric conversion unit (a plurality of pixels 30 each including a photoelectric conversion unit 22, figs. 1-4), a transistor configured to process a signal charge generated in the photoelectric conversion unit (transistor 24, 28, 36 or 34, fig. 3, ¶0028-0032), and 


 	a first semiconductor substrate (17, fig. 4) on which the photoelectric conversion units and the transistors of the plurality of pixels are two-dimensionally arranged (figs. 2-4, ¶0023);

 	a second semiconductor substrate (44, fig. 4, ¶0034) on which a plurality of circuit blocks is two- dimensionally arranged (fig. 4, ¶0034);

 	a bonding portion configured to electrically connect the first semiconductor substrate and the second semiconductor substrate (23, fig. 4, ¶0034. Vertical conductive interconnects 40 may include through-silicon vias that extend through surface 19 and/or surface 23, may include microbumps that protrude from surface 19 into control circuitry substrate 44 through surface 23, may include microbumps that protrude from surface 23 into image pixel array substrate 17 through surface 23, or may include any other suitable conductive paths that vertically couple pixel circuitry in image pixel array 17 to control circuitry 44 – ¶0034); and 

 	a wiring arranged between the first semiconductor substrate and the bonding portion, the wiring being connected to the transistors of the plurality of pixels and configured to supply a control signal to the transistors of the plurality of pixels (wiring 40, fig. 4, supplies control signal to pixels from row driver 45 & other parts of control circuitry 44, ¶0037-40).
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Kondo et al. (10,218,922), Mabuchi et al. (9,749,569), He (9,654,714), Itonaga et al. (20110157445), Nishizawa (20120217374), Iwabuchi et al. (20100276572), AHN (20100258890), Lee (20100019130), Wan (20170077168), KIM et al. (20140104469), Tivarus et al. (20110156195), Gambino et al. (20090294813) – who disclose different stacked-chip architecture of image sensors. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697